224 S.W.3d 613 (2007)
Raymond Lloyd HARDGE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87970.
Missouri Court of Appeals, Eastern District, Division Three.
April 17, 2007.
Motion for Rehearing and/or Transfer Denied June 6, 2007.
Jo Ann Rotermund, Public Defender, Saint Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 6, 2007.

ORDER
PER CURIAM.
Raymond Hardge appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find that the motion court did not err in denying Hardge's motion without an evidentiary hearing because the facts alleged did not warrant relief and his plea was made voluntarily and intelligently.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *614 We affirm the judgment under Rule 84.16(b).